Citation Nr: 1758323	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1965 to June 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in May 2006, June 2006, and October 2006 that, in pertinent part, declined to reopen a claim for service connection for a right ankle disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In March 2009, the Board found new and material evidence to reopen, and remanded the reopened claim for further development.  The Board again remanded the matter in March 2011 and in August 2012.

In a September 2013 decision, the Board, in pertinent part, denied service connection for a right ankle disability.  

The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Partial Remand, the parties moved to vacate the portion of the Board decision that denied service connection for a right ankle disability and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board. The remainder of the September 2013 Board decision was left undisturbed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.


REMAND

In October 2017, the Veteran's attorney submitted additional evidence directly to the Board and specifically declined to waive initial consideration of the evidence by the RO or VA's Appeals Management Office (AMO).  The evidence is pertinent to the issue on appeal, and is accepted by the Board; and is referred to the RO or AMO for review.  38 C.F.R. § 20.1304 (2017).  

Moreover, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  As referenced in the Joint Motion for Partial Remand, VA's duty to assist by providing a nexus medical examination has been triggered.  See, e.g., Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004).

In this case, the Veteran contends that he first incurred a sprain to the right ankle in active service in July 1965; and also contends that he incurred additional injury to his right ankle in active service when he was beaten and kicked in an uprising that occurred during his confinement in the stockade from October 1965 to May 1966.  He indicated that a fight broke out and force was required to restore order, and that he did receive treatment for his injuries.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  His personnel records include an April 1966 "Statement of Disciplinary Action," and indicate that the Veteran was verbally reprimanded for the offense of "fighting" in January 1966.

Service treatment records show that the Veteran sprained the lateral aspect of his right ankle in July 1965, which was treated with an ace bandage and warm soaks and medication.  On a "Report of Medical History" completed by the Veteran in June 1966, he checked "no" in response to whether he ever had or now had swollen or painful joints or a history of broken bones.  His separation examination in June 1966 specifically revealed normal feet and normal lower extremities.

Post-service records from a Florida correctional facility essentially reveal findings of normal right foot and ankle in August 1983; flat feet and normal lower extremities in June 1984; and normal feet and normal lower extremities in May 1985.

VA records include a May 2002 finding that the Veteran's right ankle was not deformed, and reveal X-ray evidence of minimal spurring.  Records show that the Veteran was treated for ankle pain on several occasions in 2003 and in 2004, and had undergone physical therapy.  He was then fitted for an ankle brace to wear for support.  A March 2006 VA examination report includes a diagnosis of degenerative joint disease of the right ankle.

A November 2007 VA examiner provided an adverse nexus opinion based upon the apparent lack of severity of the right ankle injury in 1965, and the fact that no fractures or other significant trauma were demonstrated in active service; and that the Veteran did not have any subsequent problems with the right ankle until many years post-service.

VA records show that the Veteran sprained his right ankle again in January 2009, and that he wore a support brace.  He underwent physical therapy in May 2010.

In October 2013, the Veteran's treating physician reported treating the Veteran for over eight years; and indicated that the Veteran related a history of having sustained injuries to his right ankle in basic training in 1965; and had incurred additional injuries to his right ankle at Fort McPherson, Georgia, while on active duty.  The physician opined that it is more likely than not that the injuries sustained while on active duty in 1965 and 1966 are related to the Veteran's current medical problems.  The Board finds the October 2013 opinion to be somewhat speculative in nature, and not accompanied by any objective data-although the treating physician had reviewed VA records.  

VA records also show a finding of osteoarthritis of the right ankle in December 2014.  In June 2015, the Veteran's wife reported that the Veteran's ankles and knees were very weak and caused him to fall in the home.  Records show that the Veteran then ambulated slowly and with the assistance of a cane. 

As referenced by the parties in the Joint Motion for Partial Remand, the Board is required to analyze the credibility and probative value of the evidence of record. 

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current right ankle disability that either had its onset during service or is related to his active service.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from June 2017 forward; and associate them with the claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of right ankle pain, and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) is the result of disease or injury incurred during active service-specifically, to include the in-service right ankle sprain in July 1965, and the additional right ankle injury that occurred in an uprising during confinement from October 1965 to May 1966 in the stockade-as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of right ankle pain since then.

The examiner should provide a rationale for the opinion(s).

The examiner is asked to explain the reasons behind any opinions offered.  

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by the RO or AMO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2017).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

